                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ALESA B.,                                         §
                       PLAINTIFF,                 §
                                                  §
V.                                                § CASE NO. 3:18-CV-1289-B-BK
                                                  §
COMMISSIONER OF SOCIAL                            §
SECURITY ADMINISTRATION,                          §
                                                  §
                       DEFENDANT.                 §

     ORDER ACCEPTING FINDINGS, RECOMMENDATIONS, AND CONCLUSIONS
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge. Accordingly, Plaintiff is awarded

attorneys’ fees in the amount of $4,380.81. The fee award shall be made payable directly to Plaintiff,

but sent in care of her attorney.

SO ORDERED this 30th day of December, 2019.



                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE
